Citation Nr: 1515059	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating higher than 10 percent for tinnitus.

3. Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right sciatic nerve.

4. Entitlement to an initial compensable rating for bilateral hearing loss prior to April 4, 2012 and a rating higher than 10 percent thereafter.

5. Entitlement to an initial compensable rating for a scar of the right posterior thigh associated with a gunshot wound.

6. Entitlement to service connection for a right ankle sprain, to include as secondary to the gunshot wound of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for tinnitus, peripheral neuropathy of the right sciatic nerve, bilateral hearing loss, a scar of the right posterior thigh associated with a gunshot wound, but denied a higher rating than 50 percent for PTSD and service connection for a right ankle sprain.  The RO assigned 10 percent initial ratings for tinnitus and peripheral neuropathy of the right sciatic nerve while assigning initial noncompensable ratings for bilateral hearing loss and a scar of the right posterior thigh associated with a gunshot wound all with an effective date of June 12, 2008, back to the date of the receipt of the claims.

During the pendency of the appeal, an April 2012 rating decision increased the Veteran's rating for bilateral hearing loss to 10 percent effective April 4, 2012.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to a rating higher than 50 percent for PTSD, entitlement an initial rating higher than 10 percent for peripheral neuropathy of the right sciatic nerve, and entitlement to a rating higher than 10 percent for bilateral hearing loss since April 4, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is in receipt of the maximum schedular rating for tinnitus.

2. Prior to April 4, 2012, the Veteran's hearing loss has been manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

3. The service-connected scar of the right posterior thigh associated with a gunshot wound is shown to be well-healed without evidence of tenderness, ulceration, skin breakdown, limitation of function, underlying soft tissue loss, or other abnormality.

4. A right ankle sprain was not shown in service and is unrelated to service or a disease or injury of service origin.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 6260 (2014).

2. The criteria for an initial compensable rating for bilateral hearing loss have not been met or approximated prior to April 4, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).

3. Throughout the period on appeal, the criteria for a compensable rating for the service-connected scar of the right posterior thigh associated with a gunshot wound were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7802, 7804, 7805 (2014).

4. The criteria for service connection for a right ankle sprain are not met. 
38 U.S.C.A. §§1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of the claims for tinnitus, bilateral hearing loss, scar of the right posterior thigh associated with a gunshot wound and right ankle sprain.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The October 2008 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), lay statements and VA medical treatment records have been obtained and associated with the record.  The Veteran was afforded VA examinations.  The Board has determined that these examinations were adequate because they were factually informed, medically competent and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2014).  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board has not been made aware of any outstanding evidence.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II. Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55   (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Tinnitus

The Veteran's tinnitus is rated at 10 percent under Diagnostic Code 6260.  The version of Diagnostic Code 6260 in effect since June 13, 2003 provides that only a 10 percent evaluation can be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2014).  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus, and his claim is therefore denied.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

B. An Initial Compensable Rating for Bilateral Hearing Loss Prior to April 4, 2012

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2014), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral. 

Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  The provisions of 38 C.F.R. § 4.86(b)  provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz , and 70 decibels or more at 2000-Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2014).

The Veteran had a VA audiological evaluation in April 2009.  Reported puretone thresholds in the relevant frequencies were 10, 15, 10 and 40 decibels in the right ear with an average of 19 decibels, and 10, 15, 15, and 40 decibels in the left ear with an average of 20 decibels.  The examiner diagnosed the Veteran with bilateral mild sensorineural hearing loss.  Speech recognition ability was measured at 96 percent in the both the right and left ear.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

Additionally, VA medical treatment records reflect that the Veteran receives treatment for his bilateral hearing loss.  A January 2009 VA audiology consult report noted that the Veteran's speech recognition scores were 88 percent in his right ear and 96 percent in his left ear.  However, there were no documented puretone threshold results.  The examiner diagnosed the Veteran with mild to moderate bilateral sensorineural hearing loss and commented that he was not a candidate for hearing aids at that time.  A June 2011 VA audiology consult report indicated that the Veteran's hearing loss had progressively worsened and he was in need of hearing aids.  His speech recognition scores were 68 percent in the right ear and 100 percent in the left ear.  Again, there were no puretone threshold results documented.  Consequently, these examination results cannot be used to assess the acuity of the Veteran's bilateral hearing loss.
The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  According to the April 2009 VA examiner, the Veteran's hearing loss was mildly functionally limited in his daily living activity of hearing especially in the presence of background noise.  He observed that this will negatively impact the Veteran's ability to perform physical and sedentary activities of daily living where verbal communication was required, especially in noisy environments.  However, 38 C.F.R. §§ 4.85 adequately contemplates any functional loss due to hearing impairment.

In sum, prior to April 4, 2012, the Veteran's hearing loss has been manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Consequently, the Board concludes that the criteria for an initial compensable rating have not been met for this timeframe.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's service-connected bilateral hearing loss prior to April 4, 2012.

C. Initial Compensable Rating for a Scar of the Right Posterior Thigh Associated with a Gunshot Wound

The Veteran's scar of the right posterior thigh associated with a gunshot wound has been evaluated under Diagnostic Codes 7802 and 7804.  Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Superficial scars that consist of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial scars that are painful or unstable on examination.  Three or four superficial scars that are painful or unstable are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, if applicable. 38 C.F.R. § 4.118.

The Board also acknowledges that under Diagnostic Code 7805, which rates scars and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, disabling effects not considered in a rating provided under the aforementioned diagnostic codes are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

The April 2009 VA examination report noted a depressed scar present on the right posterior -superior thigh (status/post gunshot wound) measuring about 1 cm by 1 cm.  The examiner observed that there was no tenderness, disfigurement, ulceration, adherence, instability, or tissue loss.  There was also no inflammation, edema, keloid formation hypopigmentation, hyperpigmentation, abnormal texture and limitation of motion upon examination.

The April 2012 VA examination report also confirmed the presence of a superficial, nonlinear scar on the Veteran's right posterior thigh.  The examiner observed that the scar was neither painful nor unstable.  The examiner noted that the approximate total area of the scar was 0.25 sq. cm.  The examiner further commented that there was no functional limitation due to the Veteran's scar on his right posterior thigh.

Consequently, the Board finds that it is not shown that a compensable evaluation is warranted for the period on appeal.  At both the VA examinations in April 2009 and April 2012, there were no abnormalities noted in terms of scarring.  The Veteran did not report any complaints regarding this scarring, and the record does not show that the scarring was symptomatic or otherwise disabling to any extent.  As the scarring has not been shown to result in functional limitation, a compensable rating is not warranted.

D. Extraschedular

The Board has considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  Specifically, with regard to the first Thun factor, a comparison of the Veteran's service connected disabilities and the rating criteria do not show "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

In this regard, the constant noise and discomfort of the Veteran's tinnitus and difficulty hearing and understanding conversations due to his bilateral hearing loss are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture. Moreover, the symptoms associated with the Veteran's scar are not shown to cause any impairment that is not already contemplated by the rating criteria.  As such, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111.

III.  Service Connection for a Right Ankle Sprain

The specific basis of this particular Veteran's claim is that his alleged disability - namely, his right ankle sprain - is secondarily related to his service, meaning caused or aggravated by a service-connected disability, in particular, the gunshot wound of the right thigh.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Alternatively, service connection can be granted on a secondary basis.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

While the Veteran's STRs reflect that the Veteran was treated for a gunshot wound to the right thigh in May 1968, there were no complaints, symptoms, treatments or diagnosis of a right ankle condition.  Additionally, a review of his VA and private medical records are negative for any right ankle condition.

At his April 2009 VA examination, the Veteran reported that his right ankle condition had existed for 42 years and attributed it to the bullet he sustained during service.  The examiner observed that there was tenderness on the Veteran's right ankle, but there were no signs of edema, effusion, weakness, tenderness, heat and guarding of movement.  X-rays of his right ankle revealed plantar spur posterior tibial artery atherosclerosis.  There, however, was no indication of a malunion to the os calcis or malunion of the astralgus on the right ankle.  The examiner diagnosed the Veteran with a right ankle sprain, but opined that it was less likely than not related to the gunshot wound he sustained in his right thigh.  He stated that the right ankle sprain involved the joint whereas the gunshot wound affected the nerve.  Thus, the Veteran's right sprain was not related to the gunshot wound injury in service.

After considering all of this evidence regarding the posited correlation ("nexus") between the Veteran's right ankle sprain and his military service, including the gunshot wound to his right thigh, the Board concludes that the preponderance of this evidence is against this claim.  The Board has given consideration to his lay statements that he had a right ankle condition since his gunshot injury in service. Since his diagnosis of a right ankle sprain, however, is a complex rather than simple condition, he must have supporting medical nexus evidence establishing this required linkage between this present-day condition and his service. That is to say, his mere lay statements alone concerning this purported relationship will not suffice.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board did nonetheless obtain a medical opinion in this instance, and it is unfavorable to his claim for service connection for a right ankle sprain.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right ankle sprain is not warranted.


ORDER

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 4, 2012 is denied.

Entitlement to an initial compensable rating for a scar of the right posterior thigh associated with a gunshot wound is denied.

Entitlement to service connection for a right ankle strain, to include as secondary to the gunshot wound of the right thigh, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a March 2015 appellate brief, the Veteran's representative argued that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his service-connected PTSD, peripheral neuropathy of the right sciatic nerve and bilateral hearing loss since April 4, 2012.  A review of the record shows that the Veteran was last afforded a VA examination for these service-connected disabilities in April 2012.  As there is evidence suggesting a worsening of this disability subsequent to the last VA examination, the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, the Board notes that a review of the record shows that the Veteran appears to receive regular treatment for these service-connected disabilities.  Any outstanding VA and/or non-VA treatment records should be obtained before a decision is rendered with respect to these issues.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125   (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete copies of VA outpatient treatment records dated from April 2012 to the present and associate these records with the claims file.

2. Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD. All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Schedule the Veteran for VA nerve examination to reassess the severity of the Veteran's service-connected peripheral neuropathy of the right sciatic nerve. The claims file must be made available to and reviewed by the examiner. 

The VA examiner should describe all current neurological residuals of the gunshot wound of the right thigh.  The examiner should identify the impacted nerves. 

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

4. Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of the Veteran's bilateral hearing loss disability.  The examiner must perform all required testing and evaluation, including especially an audiogram and Maryland CNC speech discrimination test, and indicate the functional impact, if any, this bilateral hearing loss disability has on the Veteran's life (daily activities) and employability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

5. Then readjudicate the appeal.  The Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


